DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 17, 2022 was filed after the mailing date of the corrected notice of allowance on May 18, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-13, 15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art references are Petri et al. (US 8,008,534 B2) and Waycuilis (US 8,367,884 B2).
Regarding Claim 1, Petri et al. discloses a method of isomerizing (see column 10, lines 4-25), the method comprising: flowing a feed stream to a reactor (10, 114), the reactor (10, 114) comprising: a first catalyst bed (16) and a second catalyst bed (18), wherein the first catalyst bed (16) and the second catalyst bed (18) are separate so that catalyst in the first catalyst bed (16) does not contact catalyst in the second catalyst bed (18); and a heat exchanger (20, 120) disposed between the first catalyst bed (16) and the second catalyst bed (18); isomerizing, in the first catalyst bed (16); flowing an intermediate product from the first catalyst bed (16) to the heat exchanger (20, 120); cooling, by the heat exchanger (20, 120), the intermediate product to form cooled intermediate product (see column 10, lines 4-24 and 59-67); flowing the cooled intermediate product to the second catalyst bed (18); isomerizing, in the second catalyst bed (18); and flowing a product stream from the second catalyst bed (18) (see Abstract; figures 1-2 and column9, line 4 through column 10, line 67).
Petri et al. fails to disclose a method of isomerizing n-butane to form isobutene.
Claims 2-12 depend on claim 1.
Regarding claim 13, Petri et al. discloses a segmented reactor system comprising: a segmented reactor (10) comprising: a first catalyst bed (16) and a second catalyst bed (18), wherein the first catalyst bed (16) and the second catalyst bed (18) are separate so that catalyst in the first catalyst bed (16) does not contact catalyst in the second catalyst bed (18); a first heat exchanger (20) disposed between the first catalyst bed (16) and the second catalyst bed (18); and a reactor housing comprising: a shell (12) configured to enclose the first catalyst bed (16), the second catalyst bed (18) and the first heat exchanger (20); a reactor inlet for flowing a feed stream in the segmented reactor (10); and a reactor outlet for flowing a product stream from the segmented reactor (10) (see figure 1 and column 9, lines 4-42).
Waycuilis discloses a segmented reactor system comprising: a segmented reactor (1) comprising: a first catalyst bed (14) and a second catalyst bed (18), wherein the first catalyst bed (14) and the second catalyst bed (18) are separate so that catalyst in the first catalyst bed (14) does not contact catalyst in the second catalyst bed (18); a first heat exchanger (16) disposed between the first catalyst bed (16) and the second catalyst bed (18); and a reactor housing comprising: a shell configured to enclose the first catalyst bed (16), the second catalyst bed (18) and the first heat exchanger (16); a reactor inlet for flowing a feed stream in the segmented reactor (11); and a reactor outlet for flowing a product stream from the segmented reactor (11); a second heat exchanger (3) in fluid communication with the reactor (11) inlet, configured to heat a feed stream (2) before flowing the feed stream (2) to the reactor (11); (see Abstract; figures 1-2 and column 4, line 28 through column 7, line 40).
The prior art references fail to disclose or suggest that the first catalyst bed comprises an isomerizing catalyst that can catalyze isomerization of n-butane; and a charge heater in fluid communication with the second heat exchanger and the reactor inlet of the reactor housing, wherein the charge heater is configured to heat the feed stream until the feed stream is substantially fully vaporized.
Claims 15 and 17-20 depend on claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774